MEMORANDUM ***
We have jurisdiction under 28 U.S.C. § 1291 because the district court’s dismissal of this case was a “final decision.” This Court’s previous decision held that the United States District Court for the District of Oregon lacked personal jurisdiction over Defendants. Bixby v. KBR, Inc., 603 Fed.Appx. 605 (9th Cir. 2015) (mem.). That decision vacated the district court’s judgment. See, e.g., Orff v. United States, 358 F.3d 1137, 1149-50 (9th Cir. 2004) (“[T]he district court never had jurisdiction to issue its rulings on the merits.... We must therefore' vacate as nullities the district court’s rulings.”). Accordingly, this appeal is governed by Federal Rule of Appellate Procedure 39(a)(4). Because this Court has not ordered the taxation of the costs for which Defendants sought an award in the district court, the district court was correct to deny the motion for costs.
*934The motion to strike is denied as moot.
AFFIRMED.

 xhis disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.